Case 8:20-cv-01620-CEH-AEP Document 31 Filed 08/04/21 Page 1 of 1 PageID 214




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                      CLERK’S MINUTES


                                  The Honorable Julie S. Sneed
                                        Courtroom 11A

                                      Alcinor v. Dejoy et al
                                    8:20-cv-01620-CEH-AEP


 Date: August 4, 2021                                Court Reporter: N/A
                                                     Interpreter: N/A
 Time: 10:02 AM – 11:27 AM | Total: 1 hr and
                                                     Deputy Clerk: Clara Reaves
                                     25 Mins
 Plaintiff’s Counsel                                 Defense Counsel
 Terry Alcindor, Pl.                                 Erin Choi Esq.

                                     Settlement Conference

 Plaintiff present and Defendant present with their respective client James Reed (Defendant’s
 corporate representative). All parties appeared by Zoom videoconference.
 Parties identified themselves for the record.
 Break-out sessions with respective parties in Zoom break out rooms.
 10:02 AM - 11:27 AM: On the record
 Mediation continued until August 23, 2021 at 2pm.
